EXECUTION COPY

GOLDMAN SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL: 
212-902-1000

Opening Transaction

To:

Intergraph Corporation
One Madison Industrial Park
Huntsville, AL 35894-0001

From:

Goldman, Sachs & Co.

Subject:

Accelerated Share Repurchase Transaction - VWAP Pricing

Ref. No:

EN40ZG000000000

Date:

July 28, 2004





                             This master confirmation ("Master Confirmation")
dated as of July 28, 2004, is intended to supplement the terms and provisions of
certain Transactions (each, a "Transaction") entered into from time to time
between Goldman, Sachs & Co. ("GS&Co.") and Intergraph Corporation
("Counterparty").  This Master Confirmation, taken alone, is neither a
commitment by either party to enter into any Transaction nor evidence of a
Transaction.  The terms of any particular Transaction shall be set forth in a
Supplemental Confirmation in the form of Annex A hereto and which references
this Master Confirmation, in which event the terms and provisions of this Master
Confirmation shall be deemed to be incorporated into and made a part of each
such Supplemental Confirmation.  This Master Confirmation and each Supplemental
Confirmation together shall constitute a "Confirmation" as referred to in the
Agreement specified below.

                             The definitions and provisions contained in the
2002 ISDA Equity Derivatives Definitions (the "Equity Definitions"), as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Master Confirmation.  This Master Confirmation and each
Supplemental Confirmation evidences a complete binding agreement between the
Counterparty and GS&Co. as to the terms of each Transaction to which this Master
Confirmation and the related Supplemental Confirmation relates.

                             GS&Co. and Counterparty agree to use all reasonable
efforts promptly to negotiate, execute and deliver an agreement in the form of
the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the "ISDA Form" or
the "Agreement"), with such modifications as GS&Co. and Counterparty will in
good faith agree.  Upon the execution by GS&Co. and Counterparty of the
Agreement, this Master Confirmation and each Supplemental Confirmation will
supplement, form a part of, and be subject to the Agreement.  All provisions
contained in or incorporated by reference in the Agreement upon its execution
will govern this Master Confirmation and each Supplemental Confirmation except
as expressly modified below.  Until GS&Co. and Counterparty execute and deliver
the Agreement, this Master Confirmation and each Supplemental Confirmation,
together with all other documents referring to the Agreement confirming
Transactions entered into between GS&Co. and Counterparty (notwithstanding
anything to the contrary in a Confirmation), shall supplement, form a part of,
and be subject to the ISDA Form as if GS&Co. and Counterparty had executed the
Agreement (but without any Schedule except for (i) the election of Loss and
Second Method, New York law (without regard to the conflicts of law principles)
as the governing law and US Dollars ("USD") as the Termination Currency,
(ii) the election that subparagraph (ii) of Section 2(c) will not apply to
Transactions, (iii) the replacement of the word "third" in the last line of
Section 5(a)(i) with the word "first" and (iv) the election that the "Cross
Default" provisions of Section 5(a)(vi) shall apply to Counterparty, with a
"Threshold Amount" of USD 50 million).

                             All provisions contained in the Agreement shall
govern this Master Confirmation and the related Supplemental Confirmation
relating to a Transaction except as expressly modified below or in the related
Supplemental Confirmation.  With respect to any relevant Transaction, the
Agreement, this Master Confirmation and the related Supplemental Confirmation
shall represent the entire agreement and understanding of the parties with
respect to the subject matter and terms of such Transaction and shall supersede
all prior or contemporaneous written or oral communications with respect
thereto.

                             If, in relation to any Transaction to which this
Master Confirmation and related Supplemental Confirmation relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation and the Equity Definitions that are incorporated into any
Supplemental Confirmation, the following will prevail for purposes of such
Transaction in the order of precedence indicated: (i) such Supplemental
Confirmation; (ii) this Master Confirmation; (iii) the Agreement; and (iv) the
Equity Definitions.

                             1.           Each Transaction constitutes a Share
Forward Transaction for the purposes of the Equity Definitions.  Set forth below
are the terms and conditions which, together with the terms and conditions set
forth in each Supplemental Confirmation (in respect of each relevant
Transaction), shall govern each such Transaction.

General Terms:

Trade Date:

For each Transaction, as set forth in the Supplemental Confirmation.

Seller:

Counterparty

Buyer:

GS&Co.

Shares:

Common Stock of Counterparty (Ticker: INGR)

Number of Shares:

For each Transaction, as set forth in the Supplemental Confirmation.

Forward Price:

For each Transaction, as set forth in the Supplemental Confirmation.

Prepayment:

Not Applicable

Variable Obligation:

Not Applicable

Exchange:

NASDAQ National Market

Related Exchange(s):

All Exchanges

Market Disruption Event:

The definition of "Market Disruption Event" in Section 6.3(a) of the Equity
Definitions is hereby amended by inserting the words "at any time on any
Scheduled Trading Day during the Valuation Period or" after the word "material,"
in the third line thereof.

Conterparty Additional Payment Amount:

For each Transaction, as set forth in the Supplemental Confirmation. 


 
Valuation:

Valuation Period:

Each Scheduled Trading Day during the period commencing on and including the
first succeeding Scheduled Trading Day following the Trade Date, to and
including the Valuation Date (but excluding any day(s) on which the Valuation
Period is suspended in accordance with Section 5 herein and including any day(s)
by which the Valuation Period is extended pursuant to the provision below).
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that any Scheduled Trading Day in the Valuation Period is a Disrupted
Day, the Valuation Date shall be postponed and the Calculation Agent in its sole
discretion shall extend the Valuation Period and in good faith make adjustments
to the weighting of each Relevant Price for purposes of determining the
Settlement Price, with such reasonable and appropriate adjustments based on,
among other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.  To the extent that there
are 9 consecutive Disrupted Days during the Valuation Period, then
notwithstanding the occurrence of a Disrupted Day, the Calculation Agent shall
have the option in its sole discretion to either determine the Relevant Price
using its good faith estimate of the value for the Share on such 9th consecutive
day or elect to further extend the Valuation Period as it deems necessary.

Valuation Date:

For each Transaction, as set forth in the Supplemental Confirmation (as the same
may be postponed in accordance with the provisions of "Valuation Period" and
Section 5 herein).


 
Settlement Terms:

Settlement Currency:

USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent).

Settlement Method Election:

Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word "Physical" in the sixth line thereof and replacing
it with the words "Net Share" and deleting the word "Physical" in the last line
thereof and replacing it with word "Cash" and (b) in the event that GS&Co. would
deliver to the Counterparty an amount of Shares under Net Share Settlement, Cash
Settlement shall be applicable in lieu of Net Share Settlement.

Electing Party:

Counterparty

Settlement Method Election Date:

20 Scheduled Trading Days prior to the originally scheduled Valuation Date.

Default Settlement Method:

Cash Settlement

Forward Cash Settlement Amount:

An amount in the Settlement Currency equal to the sum of (a) the Number of
Shares multiplied by an amount equal to (i) the Settlement Price minus (ii) the
Forward Price plus (b) the Counterparty Additional Payment Amount.

Settlement Price:

The arithmetic mean of the Relevant Prices of the Shares for each Exchange
Business Day in the Valuation Period.

Relevant Price:

The NASDAQ Volume Weighted Average Price per share of the Shares for the regular
trading session (including any extensions thereof) of the Exchange on the
related Exchange Business Day (without regard to pre-open or after hours trading
outside of such regular trading session) as published by Bloomberg at 4:15p.m.
New York time on such date.  For purposes of calculating Relevant Price, the
Calculation Agent will include only those trades which are reported during the
period of time during which Counterparty could purchase its own shares under the
Rule 10b-18(b)(2), and pursuant to the conditions of Rule 10b-18(b)(3) and
(b)(4) each under the Exchange Act (as defined herein).

Cash Settlement Payment Date:

3 Currency Business Days after the Valuation Date.

Counterparty's Contact Details for Purpose of Giving Notice:

 
Telephone No.:  (256) 730-2171
Facsimile No.:   (256) 730-2048
Attention:  Chief Financial Officer

With a copy to:
General Counsel
Telephone No.:  (256) 730-2032
Facsimile No.:   (256) 730-2247

GS&Co.'s Contact Details for Purpose of Giving Notice:

 
Telephone No.:  (212) 902-8996
Facsimile No.:   (212) 902-0112
Attention:  Equity Operations:  Options and Derivatives

With a copy to:
Jim Ziperski
Equity Capital Markets
One New York Plaza
New York, NY 10004
Telephone No.:  (212) 902-8557
Facsimile No.:  (212) 346-2126


 
Net Share Settlement:

Net Share Settlement Procedures:

Net Share Settlement shall be made in accordance with the procedures attached
hereto as Annex B.

Net Share Settlement Price:

(a) in respect of any Share for which the Exchange is an auction or "open
outcry" exchange that has a price as of the Valuation Time at which any trade
can be submitted for execution, the Net Share Settlement Price shall be the
price per Share as of the Valuation Time on the Net Share Valuation Date as
reported in the official real-time price dissemination mechanism for such
Exchange, (b) in respect of any Share for which the Exchange is a dealer
exchange or dealer quotation system, the Net Share Settlement Price shall be the
mid-point of the highest bid and lowest ask prices quoted as of the Valuation
Time on the Net Share Valuation Date (or the last such prices quoted immediately
before the Valuation Time) without regard to quotations that "lock" or "cross"
the dealer exchange or dealer quotation system.  In all cases the Net Share
Settlement Price shall be reduced by the per Share amount of the underwriting
discount and/or commissions agreed to pursuant to the equity underwriting
agreement contemplated by the Net Share Settlement Procedures and (c)
notwithstanding anything to the contrary in (b) above, where NASDAQ is the
Exchange, the Net Share Settlement Price will be the NASDAQ Official Closing
Price (NOCP) as of the Valuation Time on the Net Share Valuation Date as
reported in the official price determination mechanism for the Exchange.

Valuation Time:

As provided in Section 6.1 of the Equity Definitions; provided that Section 6.1
of the Equity Definitions is hereby amended by inserting the words "Net Share",
before the words "Valuation Date" in the first and third lines thereof.

Net Share Valuation Date:

The Exchange Business Day immediately following the Valuation Date.

Net Share Settlement Date:

The third Exchange Business Day immediately following the Valuation Date.

Reserved Shares:

Initially, 5,000,000 Shares.  The Reserved Shares may be increased or decreased
in a Supplemental Confirmation.


 
Share Adjustments:

Method of Adjustment:

Calculation Agent Adjustment


 
Extraordinary Events:

Consequences of Merger Events:

(a)

Share-for-Share:

Modified Calculation Agent Adjustment

(b)

Share-for-Other:

Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration.

(c)

Share-for-Combined:

Component Adjustment

Determining Party:

GS&Co.


Tender Offer:

Applicable, provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing the number "10" in the third line thereof with the number
"15".


 
Consequences of Tender Offers:

(a)

Share-for-Share:

Modified Calculation Agent Adjustment

(b)

Share-for-Other:

Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration.

(c)

Share-for-Combined:

Component Adjustment

Determining Party:

GS&Co.


Nationalization, Insolvency or Delisting:

Negotiated Close-out; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange or The NASDAQ National Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.


 
Additional Disruption Events:

 

(a)

Change in Law:

Applicable

 

(b)

Failure to Deliver:

Not Applicable

 

(c)

Insolvency Filing:

Applicable

 

(d)

Loss of Stock Borrow:

Applicable; furthermore Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are amended by deleting the words "at a rate equal to or less than
the Maximum Stock Loan Rate" and replacing them with "at a rate of return on
cash collateral equal to or greater than zero". 

 

 

Hedging Party:

GS&Co.

 

Determining Party:

GS&Co.

Non-Reliance:

Applicable

Agreements and Acknowledgements Regarding Hedging Activities:

Applicable

Additional Acknowledgements:

Applicable

Net Share Settlement following Extraordinary Event:

Counterparty shall have the right, in its sole discretion, to make any payment
required to be made by it pursuant to Sections 12.7 or 12.9 of the Equity
Definitions (except with respect to any portion of the consideration for the
Shares consisting of cash in the event of a Merger Event or Tender Offer but
including any Special Termination Amount) following the occurrence of an
Extraordinary Event by electing to Net Share Settle the Transactions under this
Master Confirmation in accordance with the terms, and subject to the conditions,
for Net Share Settlement herein by giving written notice to GS&Co. of such
election on the day that the notice fixing the date that the Transactions are
terminated or cancelled, as the case may be, (the "Cancellation Date") pursuant
to the applicable provisions of Section 12 of the Equity Definitions is
effective.  If Counterparty elects Net Share Settlement: (a) the Net Share
Valuation Date shall be the date specified in the notice fixing the date that
the Transactions are terminated or cancelled, as the case may be; provided that
the Net Share Valuation Date shall be either the  Exchange Business Day that
such notice is effective or the first Exchange Business Day immediately
following the Exchange Business Day that such notice is effective, (b) the Net
Share Settlement Date shall be deemed to be the Exchange Business Day
immediately following the Cancellation Date and (c) all references to the
Forward Cash Settlement Amount in Annex B hereto shall be deemed to be
references to the Cancellation Amount.

Net Share Settlement Upon Early Termination:

Counterparty shall have the right, in its sole discretion, to make any payment
required to be made by it (the "Early Termination Amount") pursuant to
Sections 6(d) and 6(e) of the Agreement (including any Special Termination
Amount) following the occurrence of an Early Termination Date in respect of the
Agreement by electing to Net Share Settle all the Transactions under this Master
Confirmation in accordance with the terms, and subject to the conditions, for
Net Share Settlement herein by giving written notice to GS&Co. of such election
on the day that the notice fixing an Early Termination Date is effective.  If
Counterparty elects Net Share Settlement: (a) the Net Share Valuation Date shall
be the date specified in the notice fixing an Early Termination Date; provided
that the Net Share Valuation Date shall be either the Exchange Business Day that
such notice is effective or the first Exchange Business Day immediately
following the Exchange Business Day that such notice is effective, (b) the Net
Share Settlement Date shall be deemed to be the Exchange Business Day
immediately following the Early Termination Date and (c) all references to
Forward Cash Settlement Amount in Annex B hereto shall be deemed references to
the Early Termination Amount.

Transfer:

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. that is fully and unconditionally guaranteed by The Goldman Sachs
Group, Inc. without the consent of Counterparty.

GS&Co. Payment Instructions:

Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C # 930-1-011483
ABA:  021-000021

Counterparty Payment Instructions:

To be provided by Counterparty

                             2.           Calculation Agent:  GS&Co.

                             3.           Representations, Warranties and
Covenants of GS&Co. and Counterparty. 

                             (a)          Each party represents and warrants
that it (i) is an "eligible contract participant", as defined in the U.S.
Commodity Exchange Act, as amended and (ii) is entering into each Transaction
hereunder as principal (and not as agent or in any other capacity, fiduciary or
otherwise) and not for the benefit of any third party.

                             (b)          Each party acknowledges that the offer
and sale of each Transaction to it is intended to be exempt from registration
under the Securities Act of 1933, as amended (the "Securities Act"), by virtue
of Section 4(2) thereof and the provisions of Regulation D promulgated
thereunder ("Regulation D").  Accordingly, each party represents and warrants to
the other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an "accredited investor" as that term is defined under
Regulation D, (iii) it will purchase each Transaction for investment and not
with a view to the distribution or resale thereof, and (iv) the disposition of
each Transaction is restricted under this Master Confirmation and each
Supplemental Confirmation, the Securities Act and state securities laws.

                             (c)          GS&Co. hereby represents, warrants and
covenants to Counterparty that during the Valuation Period it will use its good
faith efforts to comply with the provisions of Rule 10b-18(b) of the Exchange
Act to the extent that it purchases any Shares in connection with its Hedge
Positions and that GS&Co. has and will maintain through the Valuation Date
reasonable policies and procedures, taking into consideration the nature of its
business, to ensure that individuals making investment decisions with respect to
the Shares or any Transaction would not violate the laws prohibiting trading on
the basis of material nonpublic information. 

                             4.           Additional Representations, Warranties
and Covenants of Counterparty.

                             As of (i) the date hereof and (ii) the period of
time from the time at which Counterparty places an order with GS&Co. for a
Transaction until the time that each party has fully performed all of its
obligations under the related Transaction, Counterparty represents, warrants and
covenants to GS&Co. that:

                             (a)          the purchase or writing of each
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Securities
Exchange Act of 1934, as amended (the "Exchange Act");

                             (b)          it is not entering into any
Transaction on the basis of, or is aware of, any material non-public information
with respect to the Shares or in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer; provided that for the first Transaction only and the
period of time from and including the Trade Date to, but excluding, the first
day of the Valuation Period, such representation and warranty shall be made but
for the information contained in a press release, substantially in the form
attached hereto as Annex C (the "Press Release"), relating to the Shares; 

                             (c)          for the first Transaction only, the
Counterparty will cause the Press Release to be published through a widely
circulated wire service, substantially in the same form as Annex C attached
hereto, no later than 9:30 am on July 29, 2004;

                             (d)          it is not entering into any
Transaction to create, and will not engage in any other activity or securities
or derivative transaction to create, a false or misleading appearance of active
trading or market activity in the Shares (or any security convertible into or
exchangeable for the Shares), or which would otherwise violate Sections 9(a) or
10(b) of the Exchange Act;

                             (e)          Counterparty is in compliance with its
reporting obligations under the Exchange Act in all material aspects and its
most recent Annual Report on Form 10-K, together with all reports subsequently
filed by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading;

                             (f)          each Transaction is being entered into
pursuant to a publicly disclosed Share buy-back program and its Board of
Directors has approved the use of derivatives to effect the Share buy-back
program;

                             (g)          notwithstanding the generality of
Section 13.1 of the Equity Definitions, GS&Co. is not making any representations
or warranties with respect to the treatment of any Transaction under FASB
Statements 149 or 150, EITF 00-19 (or any successor issue statements) or under
FASB's Liabilities & Equity Project;

                             (h)          it has not, and during any Valuation
Period (as extended pursuant to the provisions of Section 5 and  "Valuation
Period" herein) will not, enter into agreements similar to the Transactions
described herein where the valuation period in such other transaction will
overlap at any time (including as a result of extensions in such valuation
period as provided in the relevant agreements) with any Valuation Period (as
extended pursuant to the provisions of Section 5 and "Valuation Period" herein)
under this Master Confirmation.  In the event that the valuation period in any
other similar transaction overlaps with any Valuation Period under this Master
Confirmation as a result of any extension made pursuant to the provisions of
Section 5 and "Valuation Period" herein, Counterparty shall promptly amend such
transaction to avoid any such overlap;

                             (i)          during the Valuation Period (as
extended or suspended pursuant to the provisions of Section 5 and "Valuation
Period" herein) the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares are not subject to a "restricted period"
as such term is defined in Regulation M promulgated under the Exchange Act
("Regulation M"); and

                             (j)          it shall report each Transaction as
required under Regulation S-K and/or Regulation S-B under the Exchange Act, as
applicable.

                             5.           Suspension of Valuation Period. 

                             (a)          If Counterparty concludes that it will
be engaged in a distribution of the Shares for purposes of Regulation M,
Counterparty agrees that it will, on one Scheduled Trading Day's written notice,
direct GS&Co. not to purchase Shares in connection with hedging any Transaction
during the "restricted period" (as defined in Regulation M).  If on any
Scheduled Trading Day Counterparty delivers written notice (and confirms by
telephone) by 8:30 a.m. New York Time (the "Notification Time") then such notice
shall be effective to suspend the Valuation Period as of such Notification
Time.  In the event that Counterparty delivers notice and/or confirms by
telephone after the Notification Time, then the Valuation Period shall be
suspended effective as of 8:30 a.m. New York Time on the following Scheduled
Trading Day or as otherwise required by law or agreed between Counterparty and
GS&Co.  The Valuation Period shall be suspended and the Valuation Date extended
for each Scheduled Trading Day in such restricted period.

                             (b)          In the event that GS&Co. concludes, in
its good faith sole discretion, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by GS&Co.), for it to refrain from
purchasing Shares on any Scheduled Trading Day during the Valuation Period,
GS&Co. may by written notice to Counterparty elect to suspend the Valuation
Period for such number of Scheduled Trading Days as is specified in the notice.
The notice shall not specify, and GS&Co. shall not otherwise communicate to
Counterparty, the reason for GS&Co.'s election to suspend the Valuation Period. 
The Valuation Period shall be suspended and the Valuation Date extended for each
Scheduled Trading Day occurring during any such suspension.

                             (c)          On one occasion and upon written
notice to GS&Co. prior to 8:30 a.m. New York time on any Scheduled Trading Day
during the Valuation Period, Counterparty may elect to suspend the Valuation
Period for such number of Scheduled Trading Days as is specified in the notice
up to a maximum of 30 calendar days.  The notice shall not specify, and
Counterparty shall not otherwise communicate to GS&Co., the reason for
Counterparty's election to suspend the Valuation Period.  The Valuation Period
shall be suspended and the Valuation Date extended for each Scheduled Trading
Day occurring during any such suspension.

                             (d)          In the event that the Valuation Period
is suspended pursuant to Sections 5(a), (b) or (c) above during the regular
trading session on the Exchange then the Calculation Agent in its sole
discretion shall, in calculating the Forward Cash Settlement Amount, extend the
Valuation Period and make reasonable and appropriate adjustments to the
weighting of each Relevant Price for purposes of determining the Settlement
Price, with such adjustments based on, among other factors, the duration of any
such suspension and the volume, historical trading patterns and price of the
Shares.

                             6.           Counterparty Purchases.  Counterparty
represents, warrants and covenants to GS&Co. that for each Transaction:

                             (a)          Counterparty (or any "affiliated
purchaser" as defined in Rule 10b-18 under the Exchange Act ("Rule 10b-18"))
shall not, without the prior written consent of GS&Co. (which will not be
unreasonably withheld), purchase any Shares, listed contracts on the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
(including, without limitation, any Rule 10b-18 purchases of blocks (as defined
in Rule 10b-18)) during any Valuation Period (as extended pursuant to the
provisions of Section 5 and "Valuation Period" herein).  During this time, any
such purchases by Counterparty shall be made through GS&Co., or if not through
GS&Co., with the prior written consent of GS&Co. (not to be unreasonably
withheld), and in compliance with Rule 10b-18 or otherwise in a manner that
Counterparty and GS&Co. believe is in compliance with applicable requirements. 
Any such purchase by Counterparty shall be disregarded for purposes of
determining the Forward Cash Settlement Amount.  To the extent that Counterparty
makes any such purchase other than through GS&Co., or other than in connection
with any Transaction, Counterparty hereby represents and warrants to GS&Co. that
it will not knowingly take other action that would or could cause GS&Co.'s
purchases of the Shares during the Valuation Period not to comply with Rule
10b-18.  This subparagraph (a) shall not restrict any purchases by Counterparty
of Shares effected during any suspension of any Valuation Period in accordance
with Section 5 herein and any purchases during such suspension shall be
disregarded in calculating the Forward Cash Settlement Amount; and

                             (b)          Counterparty is entering into this
Master Confirmation and each Transaction hereunder in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the Exchange
Act ("Rule 10b5-1").  It is the intent of the parties that each Transaction
entered into under this Master Confirmation comply with the requirements of Rule
10b5-1(c) and each Transaction entered into under this Master Confirmation shall
be interpreted to comply with the requirements of Rule 10b5-1(c).  Counterparty
will not seek to control or influence GS&Co. over how, when or whether to make
"purchases or sales" (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under
any Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.'s decision to enter into any hedging transactions. 
Counterparty and GS&Co. each represent and warrant that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

                             7.           Additional Termination Events. 
Additional Termination Event will apply.  The following will constitute
Additional Termination Events, in each case with Counterparty as the sole
Affected Party:

                             (a)          Counterparty fails to maintain a
$100,000,000 minimum cash or cash equivalent balance (Counterparty herby
covenants to immediately notify GS&Co. of the occurrence of the foregoing);

                             (b)          Notwithstanding anything to the
contrary in the Equity Definitions, the occurrence of a Nationalization,
Insolvency or a Delisting (in each case effective on the Announcement Date as
determined by the Calculation Agent);

                             (c)          Notwithstanding anything to the
contrary in the Equity Definitions, the occurrence of a Merger Event (effective
on the Merger Date) or a Tender Offer (effective on the Tender Offer Date) in
respect of which any Other Consideration received for the Shares does not
consist of cash.  For the avoidance of doubt, in the event that any portion of
the consideration received for the Shares consists of cash or New Shares, this
Additional Termination Event shall only apply with respect to all or any
Transaction(s) (or portions thereof) remaining after giving effect to the
provisions in "Consequences of Merger Events"  or  "Consequences of Tender
Offers", as the case may be, above;

                             (d)          notwithstanding anything to the
contrary in the Equity Definitions, an Extraordinary Dividend is declared by the
Issuer.

                             8.           Automatic Termination Provisions. 
Notwithstanding anything to the contrary in Section 6 of the Agreement:

                             (a)          An Additional Termination Event with
Counterparty as the sole Affected Party will automatically occur without any
notice or action by GS&Co. or Counterparty if the price of the Shares on the
Exchange at any time falls below the Termination Price (as specified in the
related Supplemental Confirmation) provided that (for the avoidance of doubt
only) such Additional Termination Event shall be an Additional Termination Event
only with respect to the Transaction documented in such related Supplemental
Confirmation.  The Exchange Business Day that the price of the Shares on the
Exchange at any time falls below the Termination Price will be the "Early
Termination Date" for purposes of the Agreement.

                             (b)          Notwithstanding anything to the
contrary in Section 6(d) of the Agreement, following the occurrence of such an
Additional Termination Event, GS&Co. will notify Counterparty of the amount
owing under Section 6(e) of the Agreement within a commercially reasonable time
period (with such period based upon the amount of time, determined in good faith
by GS&Co. (or any of its Affiliates) in its sole discretion, that it would take
to unwind any of its Hedge Position(s) related to the Transaction in a
commercially reasonable manner based on relevant market indicia).  For purposes
of the "Net Share Settlement Upon Early Termination" provisions herein, (i) the
date that such notice is effective (the "Notice Date") shall constitute the "Net
Share Valuation Date", (ii) the Exchange Business Day immediately following the
Notice Date shall be the Net Share Settlement Date and (iii) all references to
the Forward Cash Settlement Amount in Annex B hereto shall be deemed to be the
Early Termination Amount.

                             9.           Special Provisions for Merger Events. 
Notwithstanding anything to the contrary herein or in the Equity Definitions, to
the extent that an Announcement Date for a potential Merger Transaction occurs
during any Valuation Period:

                             (a)          Promptly after request from GS&Co.,
Counterparty shall provide GS&Co. with written notice specifying (i)
Counterparty's average daily Rule 10b-18 Purchases (as defined in Rule 10b-18)
during the three full calendar months immediately preceding the Announcement
Date that were not effected through GS&Co. or its affiliates and (ii) the number
of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the
Exchange Act for the three full calendar months preceding the Announcement
Date.  Such written notice shall be deemed to be a certification by Counterparty
to GS&Co. that such information is true and correct.  Counterparty understands
that GS&Co. will use this information in calculating the trading volume for
purposes of Rule 10b-18; and

                             (b)          GS&Co. in its good faith sole
discretion may, following notice to and consultation with the Counterparty (i)
make reasonable and appropriate adjustments to the terms of any Transaction,
including, without limitation, the Valuation Date, any Counterparty Additional
Payment Amount and the Number of Shares to account for the number of Shares that
could be purchased on each day during the Valuation Period in compliance with
Rule 10b-18 following the Announcement Date or (ii) treat the occurrence of the
Announcement Date as an Additional Termination Event with Counterparty as the
sole Affected Party in its commercially reasonable discretion based on its or
any of its Affiliates' Hedge Positions. 

                             "Merger Transaction" means any merger, acquisition
or similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

                             10.          Special Calculation and Settlement
Following Early Termination and Extraordinary Events.  Notwithstanding anything
to the contrary in this Master Confirmation or any Confirmation hereunder, in
the event that an Extraordinary Event under Article 12 of the Equity Definitions
occurs or an Early Termination Date occurs or is designated with respect to any
Transaction (each an "Affected Transaction"), then GS&Co. may require, in its
sole discretion, by notice to Counterparty, to have Counterparty deliver, in its
sole discretion, either the Number of Early Settlement Shares or pay the Early
Settlement Cash Amount to GS&Co. on the date that such notice is effective and
either GS&Co. shall pay to Counterparty the Special Termination Amount, if
positive, or Counterparty shall pay to GS&Co. the absolute value of the Special
Termination Amount, if negative.  To the extent that Counterparty elects to
deliver Shares to GS&Co. accompanied by an effective Registration Statement
(satisfactory to GS&Co. in its sole discretion) covering such Shares,
Counterparty must be in compliance with the conditions specified in (iii) though
(ix) in Annex B hereto at the time of such delivery.  If Counterparty elects to
deliver Unregistered Shares (as defined in Annex B) to GS&Co., Counterparty and
GS&Co. will negotiate in good faith on acceptable procedures and documentation
relating to the sale of such Unregistered Shares.  Counterparty and GS&Co. agree
that the payment of the Special Termination Amount and the delivery of the Early
Settlement Shares or the payment of the Early Settlement Cash Amount, as the
case may be, satisfies in full any obligation of a party to make any payments
pursuant to Section 6(e) of the Agreement or Article 12 of the Equity
Definitions, as the case may be.

                             "Number of Early Settlement Shares" means a number
of Shares as determined by GS&Co. in a good faith and commercially reasonable
manner based on its or any of its Affiliates' Hedge Positions with respect to
each Affected Transaction under this Master Confirmation.

                             "Early Settlement Cash Amount" means an amount in
the Settlement Currency determined by GS&Co. in a good faith commercially
reasonable manner based on relevant market indicia, including costs reasonably
incurred or reasonably estimated to be incurred by GS&Co. in connection with the
purchase and sale of Shares in order to close out GS&Co.'s or any of its
Affiliates' Hedge Positions with respect to each Affected Transaction. 

                             "Special Termination Amount" means the sum of (a)
either (1) the product of (i) the Number of Early Settlement Shares multiplied
by (ii) a per Share price (the "Early Termination Price") determined by GS&Co.
in a good faith and commercially reasonable manner based on relevant market
indicia, including GS&Co.'s funding costs associated with Early Settlement
Shares and costs reasonably incurred or reasonably estimated to be incurred by
GS&Co. in connection with the purchase and sale of Shares in order to close out
GS&Co.'s or any of its Affiliates' Hedge Positions with respect to each Affected
Transaction and, in the event that Counterparty delivers Unregistered Shares to
GS&Co., whether GS&Co. and Counterparty have agreed on acceptable procedures and
documentation relating to such Unregistered Shares as described above or (2) the
Early Settlement Cash Amount, as the case may be, and (b) any amount owing under
Section 6(e) of the Agreement or pursuant to Article 12 of the Equity
Definitions, as the case may be, by GS&Co. to Counterparty (expressed as a
positive number) or by Counterparty to GS&Co. (expressed as a negative number).

                             11.          Acknowledgments.  The parties hereto
intend for:

                             (a)          Each Transaction to be a "securities
contract" as defined in Section 741(7) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the "Bankruptcy Code"), a "swap agreement" as defined
in Section 101(53B) of the Bankruptcy Code, or a "forward contract" as defined
in Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled
to the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 555, 556, and 560 of the Bankruptcy Code;

                             (b)          A party's right to liquidate or
terminate any Transaction, net out or offset termination values of payment
amounts, and to exercise any other remedies upon the occurrence of any Event of
Default under the Agreement with respect to the other party to constitute a
"contractual right" (as defined in the Bankruptcy Code);

                             (c)          Any cash, securities or other property
transferred as performance assurance, credit support or collateral with respect
to each Transaction to constitute "margin payments" (as defined in the
Bankruptcy Code); and

                             (d)          All payments for, under or in
connection with each Transaction, all payments for the Shares and the transfer
of such Shares to constitute "settlement payments" and "transfers" (as defined
in the Bankruptcy Code).

                             12.          Calculations on Early Termination and
Set-Off.

                             (a)          Notwithstanding anything to the
contrary in the Agreement or the Equity Definitions, the calculation of any
Settlement Amounts, Unpaid Amounts and amounts owed in respect of cancelled
Transactions under Article 12 of the Equity Definitions shall be calculated
separately for (A) all Terminated Transactions (it being understood that such
term for the purposes of this paragraph includes cancelled Transactions under
Article 12 of the Equity Definitions) in the Shares of the Issuer that qualify
as equity under applicable accounting rules (collectively, the "Equity Shares")
as reasonably determined in good faith by the Calculation Agent and (B) all
other Terminated Transactions under the Agreement including, without limitation,
Transactions in Shares other than those of the Issuer (collectively, the "Other
Shares") and the netting and set-off provisions of the Agreement shall only
operate to provide netting and set-off (i) among Terminated Transactions in the
Equity Shares and (ii) among Terminated Transactions in the Other Shares.  In no
event shall the netting and set-off provisions of the Agreement operate to
permit netting and set-off between Terminated Transactions in the Equity Shares
and Terminated Transactions in the Other Shares.

                             (b)          The parties agree to amend Section 6
of the Agreement by adding a new Section 6(f) thereto as follows:



"(f)  Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party ("X"), the
other party ("Y") will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation).  Y will give notice to the other party of any set-off
effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.  Nothing in this Section 6(f) shall be
effective to create a charge or other security interest.  This Section 6(f)
shall be without prejudice and in addition to any right of set-off, combination
of accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise)."

                             13.          Payment Date Upon Early Termination. 
Notwithstanding anything to the contrary in Section 6(d)(ii) of the Agreement,
all amounts calculated as being due in respect of an Early Termination Date
under Section 6(e) of the Agreement will be payable on the day that notice of
the amount payable is effective, other than with respect to an Additional
Termination Event under Section 7(c) or Section 7(d) of this Master
Confirmation, in which case Section 6(d)(ii) of the Agreement will apply.

                             14.          Governing Law.  The Agreement, this
Master Confirmation and each Supplemental Confirmation and all matters arising
in connection with the Agreement, this Master Confirmation and each Supplemental
Confirmation shall be governed by, and construed and enforced in accordance
with, the law of the State of New York without reference to its choice of law
doctrine.

                             15.          Offices.

                             (a)          The Office of GS&Co. for each
Transaction is:  One New York Plaza, New York, New York 10004.  

                             (b)          The Office of Counterparty for each
Transaction is:  288 Dunlop Blvd., Huntsville, Alabama 35894-0001.

                             16.          Arbitration.

                             (a)          Arbitration is final and binding on
Counterparty and GS&Co.

                             (b)          Counterparty and GS&Co. are waiving
their right to seek remedies in court, including the right to a jury trial.

                             (c)          Pre-arbitration discovery is generally
more limited than and different from court proceedings.

                             (d)          The arbitrator's award is not required
to include factual findings or legal reasoning and any party's right to appeal
or to seek modification of rulings by the arbitrators is strictly limited.

                             (e)          The panel of arbitrators will
typically include a minority of arbitrators who were or are affiliated with the
securities industry.

                             Any controversy between or among GS&Co. or its
affiliates, or any of its or their partners, directors, agents or employees, on
the one hand, and Counterparty or its agents and affiliates, on the other hand,
arising out of or relating to the Agreement or any Transaction entered into
hereunder, shall be settled by arbitration, in accordance with the then current
rules of, at Counterparty's election, the American Arbitration Association
("AAA") or the Board of Arbitration of the New York Stock Exchange, Inc.
("BANYSE").  If Counterparty does not make such election by registered mail
addressed to GS&Co. within five (5) Exchange Business Days after receipt of
notification from GS&Co. requesting such election, then Counterparty irrevocably
authorizes GS&Co. to make such election on behalf of Counterparty.  The award of
the arbitrators shall be final, and judgment upon the award rendered may be
entered in any court, state or Federal, having jurisdiction.

                             Neither party shall bring a putative or certified
class action to arbitration, nor seek to enforce any pre-dispute arbitration
agreement against any person who has initiated in court a putative class action;
who is a member of a putative class who has not opted out of the class with
respect to any claims encompassed by the putative class action until:

                               (I)        THE CLASS CERTIFICATION IS DENIED;

                              (II)        THE CLASS IS DECERTIFIED; OR

                             (III)        THE PARTY IS EXCLUDED FROM THE CLASS
BY THE COURT.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under the Agreement except to the extent stated herein.


                             17.  Counterparty hereby agrees (a) to check this
Master Confirmation carefully and immediately upon receipt so that errors or
discrepancies can be promptly identified and rectified and (b) to confirm that
the foregoing (in the exact form provided by GS&Co.) correctly sets forth the
terms of the agreement between GS&Co. and Counterparty with respect to any
Transaction, by manually signing this Master Confirmation or this page hereof as
evidence of agreement to such terms and providing the other information
requested herein and immediately returning an executed copy to Equity
Derivatives Documentation Department, facsimile No. 212-428-1980/83.

Yours sincerely,
 
 

GOLDMAN, SACHS & CO.
 
 

By:                                                                         
        Authorized Signatory                 


 
Agreed and Accepted By:

INTERGRAPH CORPORATION

 
By:                                                                                    
                     
        Name:
        Title:

 

 


ANNEX A

SUPPLEMENTAL CONFIRMATION

To:

Intergraph Corporation
One Madison Industrial Park
Huntsville, AL 35894-0001

From:

Goldman, Sachs & Co.

Subject:

Accelerated Share Repurchase Transaction -- VWAP Pricing

Ref. No:

EN40ZG000000000

Date:

July 28, 2004





                             The purpose of this Supplemental Confirmation is to
confirm the terms and conditions of the Transaction entered into between
Goldman, Sachs & Co. ("GS&Co.") and Intergraph Corporation ("Counterparty")
(together, the "Contracting Parties") on the Trade Date specified below.  This
Supplemental Confirmation is a binding contract between GS&Co. and Counterparty
as of the relevant Trade Date for the Transaction referenced below.

                             The definitions and provisions contained in the
Master Confirmation specified below are incorporated into this Supplemental
Confirmation.  In the event of any inconsistency between those definitions and
provisions and this Supplemental Confirmation, this Supplemental Confirmation
will govern.

1.           This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of July 28, 2004 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.           The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

July 28, 2004

Forward Price:

$ 26.33 per Share.  In a related transaction Counterparty agreed to purchase
(exclusive of agreed fees and commissions) a number of Shares equal to the
Number of Shares from GS&Co. on the Trade Date at the Forward Price per Share.

Valuation Date:

April 29, 2005

Number of Shares:

3,797,949

Termination Price:

$15 per Share

Counterparty Additional Payment Amount:

$0

3.           Counterparty represents and warrants to GS&Co. that neither it (nor
any "affiliated purchaser" as defined in Rule 10b-18 under the Exchange Act)
have made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during the four full calendar weeks immediately preceding
the Trade Date.

             Counterparty hereby agrees (a) to check this Supplemental
Confirmation carefully and immediately upon receipt so that errors or
discrepancies can be promptly identified and rectified and (b) to confirm that
the foregoing (in the exact form provided by GS&Co.) correctly sets forth the
terms of the agreement between GS&Co. and Counterparty with respect to this
Transaction, by manually signing this Supplemental Confirmation or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, facsimile No. 212-428-1980/83.

Yours sincerely,
GOLDMAN, SACHS & CO.

 
 
 
By:  ___________________________________     
        Authorized Signatory


 

Agreed and Accepted
By:  INTERGRAPH CORPORATION

 


By:  __________________________________________
        Name:
        Title:


 

 

ANNEX B

NET SHARE SETTLEMENT PROCEDURES

                             The following Net Share Settlement Procedures shall
apply to the extent that Counterparty elects Net Share Settlement in accordance
with the Master Confirmation:

                             Net Share Settlement shall be made by delivery of
the number of Shares equal in value to the Forward Cash Settlement Amount (the
"Settlement Shares"), with such Shares' value based on the Net Share Settlement
Price.  Delivery of such Settlement Shares shall be made free of any contractual
or other restrictions in good transferable form on the Net Share Settlement Date
with Counterparty (i) representing and warranting to GS&Co. at the time of such
delivery that it has good, valid and marketable title or right to sell and
transfer all such Shares to GS&Co. under the terms of the related Transaction
free of any lien charge, claim or other encumbrance and (ii) making the
representations and agreements contained in Section 9.11(ii) through (iv) of the
Equity Definitions to GS&Co. with respect to the Settlement Shares.  GS&Co. or
any affiliate of GS&Co. designated by GS&Co. (GS&Co. or such affiliate, "GS")
shall resell the Settlement Shares during a period (the "Resale Period")
commencing no earlier than the Net Share Valuation Date.  The Resale Period
shall end on the Exchange Business Day on which GS completes the sale of all
Settlement Shares or a sufficient number of Settlement Shares so that the
realized net proceeds of such sales exceed the Forward Cash Settlement Amount. 
Notwithstanding the foregoing, if resale by GS of the Settlement Shares, as
determined by GS in its sole discretion (i) occurs during a distribution for
purposes of Regulation M, and if GS would be subject to the restrictions of
Rule 101 of Regulation M in connection with such distribution, the Resale Period
will be postponed or tolled, as the case may be, until the Exchange Business Day
immediately following the end of any "restricted period" as such term is defined
in Regulation M with respect to such distribution under Regulation M or
(ii) conflict with any legal, regulatory or self-regulatory requirements or
related policies and procedures applicable to GS (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS), the Resale Period will be postponed or tolled, as the case may
be, until such conflict is no longer applicable.  During the Resale Period, if
the realized net proceeds from the resale of the Settlement Shares exceed the
Forward Cash Settlement Amount, GS shall refund such excess in cash to
Counterparty by the close of business on the third Exchange Business Day
immediately following the last day of the Resale Period.  If the Forward Cash
Settlement Amount exceeds the realized net proceeds from such resale,
Counterparty shall transfer to GS by the open of the regular trading session on
the Exchange on the third Scheduled Trading Day immediately following the last
day of the Resale Period the amount of such excess (the "Additional Amount") in
cash or in the number of Shares ("Make-whole Shares") in an amount that, based
on the Net Share Settlement Price on the last day of the Resale Period (as if
such day was the "Net Share Valuation Date" for purposes of computing such Net
Share Settlement Price), has a dollar value equal to the Additional Amount.  The
Resale Period shall continue to enable the sale of the Make-whole Shares.  If
Counterparty elects to pay the Additional Amount in Shares, the requirements and
provisions set forth below shall apply.  This provision shall be applied
successively until the Additional Amount is equal to zero.

Net Share Settlement of a Transaction is subject to the following conditions:

Counterparty at its sole expense shall:

               (i)          as promptly as practicable (but in no event more
than five (5) Exchange Business Days immediately following the Settlement Method
Election Date or, in the case of an election of Net Share Settlement upon the
occurrence of an Extraordinary Event or an Early Termination Date, no more than
one Exchange Business Day immediately following either the Cancellation Date or
the Early Termination Date, as the case may be) file under the Securities Act
and use its best efforts to make effective, as promptly as practicable, a
registration statement or supplement or amend an outstanding registration
statement, in any such case, in form and substance reasonably satisfactory to GS
(the "Registration Statement") covering the offering and sale by GS of not less
than 150% of the Shares necessary to fulfill the Net Share Settlement delivery
obligation by Counterparty (determining the number of such Shares to be
registered on the basis of the average of the Settlement Prices on the five
(5) Exchange Business Days prior to the date of such filing, amendment or
supplement, as the case may be);

              (ii)          maintain the effectiveness of the Registration
Statement until GS has sold all shares to be delivered by Counterparty in
satisfaction of its Net Share Settlement obligations;

             (iii)          have afforded GS and its counsel and other advisers
a reasonable opportunity to conduct a due diligence investigation of
Counterparty customary in scope for transactions in which GS acts as underwriter
of equity securities, and GS shall have been satisfied (with the approval of its
Commitments Committee in accordance with its customary review process) with the
results of such investigation;

              (iv)          have negotiated and entered into an agreement with
GS providing for such covenants, conditions, representations and warranties,
underwriting discounts, commissions, indemnities and contribution rights as are
customary for GS equity underwriting agreements, together with customary
certificates and opinions of counsel and letters of independent auditors of
Counterparty to be delivered to GS covering the shares to be delivered by
Counterparty in satisfaction of its Net Share Settlement obligations;

               (v)          have delivered to GS such number of prospectuses
relating thereto as GS shall have reasonably requested and shall promptly update
and provide GS with replacement prospectuses as necessary to ensure the
prospectus does not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading;

              (vi)          have retained for GS nationally-recognized
underwriting counsel acceptable to GS (in its sole discretion) with broad
experience in similar registered securities offerings and such counsel shall
have agreed to act as such;

             (vii)          have taken all steps necessary for the shares sold
by GS to be listed or quoted on the primary exchange or quotation system that
the Shares are listed or quoted on;

            (viii)          have paid all reasonable and actual out-of-pocket
costs and expenses of GS and all reasonable and actual fees and expenses of GS's
outside counsel and other independent experts in connection with the foregoing;
and

              (ix)          take such action as is required to ensure that GS's
sale of the Shares does not violate, or result in a violation of, the federal or
state securities laws.


                             In the event that the Registration Statement is not
declared effective by the Securities Exchange Commission (the "SEC") or any of
the conditions specified in (ii) through (ix) above are not satisfied on or
prior to the Valuation Date (or, in the case of an election of Net Share
Settlement upon the occurrence of an Extraordinary Event or an Early Termination
Date, on or prior to the first Exchange Business Day following either the
Cancellation Date or the Early Termination Date, as the case may be), then
Counterparty may deliver Unregistered Shares (as defined below) to GS in
accordance with the following conditions.  If GS and Counterparty can agree on
acceptable pricing, procedures and documentation relating to the sale of such
Unregistered Shares (including, without limitation, applicable requirements in
(iii) through (ix) above and insofar as pertaining to private offerings), then
such Unregistered Shares shall be deemed to be the "Settlement Shares" for the
purposes of the related Transaction  and the settlement procedure specified in
this Annex B shall be followed except that in the event that the Forward Cash
Settlement Amount exceeds the proceeds from the sale of such Unregistered Shares
then for the purpose of calculating the number of "Make-whole Shares" to be
delivered by Counterparty, GS shall determine the discount to the Net Share
Settlement Price at which it can sell the Unregistered Shares.  Notwithstanding
the delivery of the Unregistered Shares, Counterparty shall endeavor in good
faith to have a registration statement declared effective by the SEC as soon as
practical.  In the event that GS has not sold sufficient Unregistered Shares to
satisfy Counterparty's obligations to GS contained herein at the time that a
Registration Statement covering the offering and sale by GS of a number of
Shares equal in value to not less than 150% of the amount then owed to GS is
declared effective (based on the Net Share Settlement Price on the Exchange
Business Day (as if such Exchange Business Day were the "Net Share Valuation
Date" for purposes of computing such Net Share Settlement Price) that the
Registration Statement was declared effective), GS shall return all unsold
Unregistered Shares to Counterparty and Counterparty shall deliver such number
of Shares covered by the effective Registration Statement equal to 100% of the
amount then owed to GS based on such Net Share Settlement Price.  Such delivered
shares shall be deemed to be the "Settlement Shares" for the purposes of the
related Transaction and the settlement procedure specified in this Master
Confirmation (including the obligation to deliver any Make-whole Shares, if
applicable) shall be followed.  In all cases GS shall be entitled to take any
and all required actions in the course of its sales of the Settlement Shares,
including without limitation making sales of the Unregistered Shares only to
"Qualified Institutional Buyers" (as such term is defined under the Securities
Act), to ensure that the sales of the Unregistered Shares and the Settlement
Shares covered by the Registration Statement are not integrated resulting in a
violation of the securities laws and Counterparty agrees to take all actions
requested by GS in furtherance thereof. 

                             If GS and Counterparty cannot agree on acceptable
pricing, procedures and documentation relating to the sales of such Unregistered
Shares then the number of Unregistered Shares to be delivered to GS pursuant to
the provisions above shall not be based on the Net Share Settlement Price but
rather GS shall determine the value attributed to each Unregistered Share in a
commercially reasonable manner and based on such value Counterparty shall
deliver a number of Shares equal in value to the Forward Cash Settlement
Amount.  For the purposes hereof "Unregistered Shares" means Shares that have
not been registered pursuant to an effective registration statement under the
Securities Act or any state securities laws ("Blue Sky Laws") and that cannot be
sold, transferred, pledged or otherwise disposed of without registration under
the Securities Act or under applicable Blue Sky Laws unless such sale, transfer,
pledge or other disposition is made in a transaction exempt from registration
thereunder.

                             In the event that Counterparty delivers Shares
pursuant to an election of Net Share Settlement then Counterparty agrees to
indemnify and hold harmless GS, its affiliates and its assignees and their
respective directors, officers, employees, agents and controlling persons (GS
and each such person being an "Indemnified Party") from and against any and all
losses, claims, damages and liabilities (or actions in respect thereof), joint
or several, to which such Indemnified Party may become subject, under the
Securities Act or otherwise, (i) relating to or arising out of any of the
Transactions contemplated by this Master Confirmation concerning the Shares or
(ii) arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus,
prospectus, Registration Statement or other written material relating to the
Shares delivered to prospective purchasers, including in each case any
amendments or supplements thereto and including but not limited to any documents
deemed to be incorporated in any such document by reference (the "Offering
Materials"), or arising out of or based upon any omission or alleged omission to
state in the Offering Materials a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that, in the case of this clause (ii),
Counterparty will not be liable to the extent that any loss, claim, damage or
liability arises out of or is based upon any untrue statement or omission or
alleged untrue statement or omission in the Offering Materials made in reliance
upon and in conformity with written information furnished to Counterparty by GS
expressly for use in the Offering Materials, as expressly identified in a letter
to be delivered at the closing of the delivery of Shares by Counterparty to GS. 
The foregoing indemnity shall exclude losses that GS incurs solely by reason of
the proceeds from the sale of the Capped Number of Shares being less than the
Forward Cash Settlement Amount.  Counterparty will not be liable under the
foregoing indemnification provision to the extent that any loss, claim, damage,
liability or expense is found in a nonappealable judgment by a court of
competent jurisdiction to have resulted from GS's willful misconduct, gross
negligence or bad faith in performing the services that are subject of this
Master Confirmation.  If for any reason the foregoing indemnification is
unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability.  In addition, Counterparty will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty.  Counterparty also agrees that no Indemnified Party
shall have any liability to Counterparty or any person asserting claims on
behalf of or in right of Counterparty in connection with or as a result of any
matter referred to in the Agreement or this Master Confirmation except to the
extent that any losses, claims, damages, liabilities or expenses incurred by
Counterparty result from the gross negligence, willful misconduct or bad faith
of the Indemnified Party.  This indemnity shall survive the completion of any
Transaction contemplated by this Master Confirmation and any assignment and
delegation of a Transaction made pursuant to this Master Confirmation or the
Agreement shall inure to the benefit of any permitted assignee of GS&Co.

                             In no event shall the number of Settlement Shares
(including, without duplication, any Unregistered Shares) and any Make-whole
Shares, be greater than the Reserved Shares minus the amount of any Shares
actually delivered under any other Transaction(s) under this Master Confirmation
(the result of such calculation, the "Capped Number").  Counterparty represents
and warrants (which shall be deemed to be repeated on each day that a
Transaction is outstanding) that the Capped Number is equal to or less than the
number of Shares determined according to the following formula:

 

A - B

Where

A = the number of authorized but unissued shares of the Issuer that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.


 

 

ANNEX C

PRESS RELEASE